Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 1 of 6 PageID #: 1136



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  Edward Butowsky,

        Plaintiff,

  v.                                                      Case No. 4:18-cv-00442-ALM-cmc

  David Folkenflik, et al.,

       Defendants


             PLAINTIFF'S REPLY IN SUPPORT OF MOTION TO COMPEL
             FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH
                           SUBPOENA DUCES TECUM

          NOW COMES Edward Butowsky, the Plaintiff, replying in support of his MOTION

  TO   COMPEL FEDERAL BUREAU OF INVESTIGATION TO COMPLY WITH SUBPOENA DUCES TECUM

  (hereinafter “MOTION TO COMPEL”)(Doc. No. 75)1 as follows:

                                             Introduction

          A lot has happened in the short period since the Plaintiff filed his MOTION                TO


  COMPEL and the government filed the FEDERAL BUREAU               OF INVESTIGATION'S     RESPONSE    IN


  OPPOSITION     TO   PLAINTIFF'S MOTION       TO   COMPEL (Doc. No. 76) (hereinafter “FBI

  RESPONSE”). In a reply filed on October 24, 2019 in United States v. Michael T. Flynn,

  Case No. 1:17-cr-00232-EGS (D.D.C.), attorney Sidney Powell laid out damning

  evidence that high-ranking FBI officials systematically tampered with records and hid

  exculpatory evidence for the purpose of framing the defendant, retired General Mike

  1 The undersigned should have noted in the MOTION that a nearly identical motion was filed on October
    10, 2019 as Docket No. 160 in the related case of Butowsky v. Gottlieb, 4:18-cv-180-ALM (E.D.
    Tex.).

                                                    -1-
Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 2 of 6 PageID #: 1137



  Flynn. The reply itself is sealed, but Ms. Powell publicly posted a redacted version

  online, and the Plaintiff has attached a copy as Exhibit 1. The Plaintiff requests that the

  Court take judicial notice of that attachment or obtain a copy of the reply (and its

  exhibits) directly from the D.C. court.

         As the Court is probably aware, the criminal charges against General Flynn are an

  integral part of the “Russia Collusion Hoax” outlined in the Plaintiff's SECOND AMENDED

  COMPLAINT. See, e.g., Petr Svab, “Did Flynn Just Call Out Mueller on Under-the-Table

  Plea Deal?”, The Epoch Times, July 14, 2019 (https://www.theepochtimes.com/did-flynn-

  just-call-out-mueller-on-under-the-table-plea-deal_3001928.html). If the FBI is willing to

  conceal records and tamper with evidence in order to frame a highly-decorated former

  military officer, all for the purpose of promoting and protecting a political hoax, then it

  should not be difficult to believe that the FBI would conceal records about Seth Rich in

  order to protect that same hoax.

                                            Argument

         In the FBI RESPONSE, the FBI relied on the wrong line of authority. Neither of the

  two Fifth Circuit cases cited in the FBI RESPONSE, i.e., CF Industries, Inc. v. Dep’t of

  Justice BATF, 692 F.App’x 177, 182 n.3 (5th Cir. 2017) and Hasie v. Office of

  Comptroller of Currency of U.S., 633 F.3d 361, 365 (5th Cir. 2011), deal with subpoenas

  issued under Fed. R. Civ. P. 45. Instead, the underlying litigation in both CF Industries

  and Hasie occurred in state court, therefore the respective plaintiffs filed claims in federal

  court pursuant to the Administrative Procedures Act (“APA”). It is well-established that

  state court parties may not issue state-court subpoenas on federal entities or personnel,


                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 3 of 6 PageID #: 1138



  and the Plaintiff does not dispute that here. That issue is, however, completely irrelevant

  to this case. The relevant question is whether a federal entity such as the FBI is subject to

  a subpoena issued pursuant to Rule 45.

         The first court in the Fifth Circuit to consider that issue was the Eastern District of

  Louisiana in In re Vioxx Products Liab. Litig., 235 F.R.D. 334, 342 (2006), followed

  shortly thereafter by the Middle District of Lousiana in Shoemaker v. State Farm Fire &

  Cas. Co., CV 05-302-A-M2, 2006 WL 8433454 (June 21, 2006). The Vioxx opinion

  analyzed the issue thoroughly and, as noted below, the D.C. Circuit among others

  subsequently cited that opinion, therefore the Plaintiff will quote its analysis at some

  length. The core question, according to the Vioxx opinion, was whether the federal

  government was a “person” subject to a subpoena for purposes of Rule 45:

         Since “person” as used in Rule 45 is not entitled to any presumption, it must be
         construed according to normal rules of statutory interpretation. In interpreting the
         federal rules of civil procedure, the rules must be considered in relation to one
         another. Hickman v. Taylor, 329 U.S. 495, 505, 67 S.Ct. 385, 91 L.Ed. 451 (1947);
         Tiedman v. American Pigment Corp., 253 F.2d 803, 808 (4th Cir.1958); Canister
         Co. v. Leahy, 182 F.2d 510, 514 (3d Cir.1950); Rosseau v. Langley, 7 F.R.D. 170,
         172 (S.D.N.Y.1945). Moreover, the rules of civil procedure and those governing
         the enforcement of subpoenas should be read in pari materia. Boeing Airplane Co.
         v. Coggeshall, 280 F.2d 654, 658 (D.C.Cir.1960).

         First, as the Supreme Court has recognized, “person” as used in the Federal Rules
         of Civil Procedure encompasses the federal government when it is a party. Procter
         & Gamble Co., 356 U.S. at 681, 78 S.Ct. 983. With that in mind, there is no
         language in Rule 45 which would lead this Court to determine that “person”
         includes the government when it is a party, but not when it is a non-party.
         Therefore, if the government is a “person” when it is a party and there is no
         language in Rule 45 differentiating parties from non-parties, principles of
         consistent interpretation require “person” as used in Rule 45 to encompass the
         government when it is both a party and a non-party.

         Second, Rule 30(a)(1) states that “[a] party may take the testimony of any person,


                                              -3-
Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 4 of 6 PageID #: 1139



          including a party, by deposition upon oral examination .... The attendance of
          witnesses may be compelled by subpoena as provided in Rule 45.” Rule 30(b)(6)
          states that “[a] party may in the party's notice and in a subpoena name as the
          deponent a ... governmental agency.” Reading Rules 30(a)(1) and 30(b)(6) in
          conjunction, a party may take the deposition of a governmental agency, whether a
          party or not, and compel the attendance of witnesses through the use of a Rule 45
          subpoena. Accordingly, interpreting “person” in Rule 45 to exclude governmental
          agencies would contradict Rule 30.

          Third, Rule 4(i)(2)(A) states that “[s]ervice on an agency or corporation of the
          United States, or an officer or employee of the United States sued only in an
          official capacity, is effected by serving the United States in the manner prescribed
          by Rule 4(i)(1) and by also sending a copy of the summons and complaint by
          registered or certified mail to the officer, employee, agency, or corporation.” Rule
          4(i)(3)(A) then refers to agencies and corporations of the United States as “persons
          required to be served in an action governed by Rule 4(i)(2)(A).” Therefore, in Rule
          4(i), agencies of the United States are referenced as “persons.” As such, if
          “person” as used in Rule 45 is to be construed in harmony with “persons” as used
          in Rule 4(i), it should encompass federal agencies.

          Fourth, the United States has implicitly been considered a “person” under other
          rules of civil procedure. See, e.g., United States v. Yellow Cab Co., 340 U.S. 543,
          553, 71 S.Ct. 399, 95 L.Ed. 523 (1951) (Rule 14); Roeder v. Islamic Republic of
          Iran, 333 F.3d 228, 232–33 (D.C.Cir.2003) (Rule 24); Carlson v. Tulalip Tribes of
          Washington, 510 F.2d 1337, 1339 (9th Cir.1975) (Rule 19). To hold that the
          United States and its agencies are not “a person” as used in Rule 45 solely when
          they are a non-party is inconsistent with the wording of the Rule as well as with
          other rules of civil procedure.

  Vioxx, 235 F.R.D. at 342. The following year, the D.C. Circuit reached the same

  conclusion. Watts v. S.E.C., 482 F.3d 501, 508–09 (D.C. Cir. 2007), citing Vioxx (among

  others). Five years after Watts, the Seventh Circuit adopted its reasoning in holding that a

  state was likewise a “person” under Rule 45. Ott v. City of Milwaukee, 682 F.3d 552, 556

  (7th Cir. 2012). The Seventh Circuit noted that as of 2012, the D.C. Circuit was the only

  circuit that had addressed the issue, id.,2 and the Plaintiff has not found any other circuit

  2   That statement is somewhat confusing, as Watts itself cites U.S. E.P.A. v. Gen. Elec. Co., 197 F.3d
      592, 598 (2d Cir. 1999), opinion amended on reh'g, 212 F.3d 689 (2d Cir. 2000), where the Second
      Circuit held that subpoenas could be served on non-party federal respondents.

                                                     -4-
Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 5 of 6 PageID #: 1140



  cases since. Nonetheless, the majority position holds that a federal agency is a “person”

  for purposes of Rule 45. See Ceroni v. 4Front Engineered Sols., Inc., 793 F. Supp. 2d

  1268, 1275–76 (D. Colo. 2011)(citing cases).

          The Vioxx court noted a split of authority concerning whether Rule 45 standards or

  APA standards apply to a motion to compel production from a federal agency, but it

  ultimately did not reach the issue. 235 F.R.D. at 344. Whereas Rule 45 requires the

  production of documents absent an “undue burden” on the respondent, the APA is

  considerably more narrow, requiring the subpoena proponent to demonstrate that the

  agency's decision to withhold documents was “arbitrary and capricious.” Id. The issue

  appears to be unresolved in the Fifth Circuit. In re of C.F. Bean, LLC, 1:13CV77-HSO-

  RHW, 2015 WL 5296771, at *1 (S.D. Miss. Sept. 10, 2015). The greater weight of

  authority suggests, however, that Rule 45 standards apply to Rule 45 subpoenas. See

  Gardner v. Michigan State Univ., 1:12-CV-1018, 2013 WL 5320282, at *3-4 (W.D.

  Mich. Sept. 20, 2013)(citing cases).

          The Plaintiff should prevail under either standard. In his MOTION, he provided

  clear evidence that relevant FBI records exist, and that they are relevant to his case. The

  government does not disputed their relevance, nor has it suggested in the FBI RESPONSE

  that the requested records are covered by some sort of exemption or privilege. Instead,

  the FBI has refused (in a separate FOIA case) to search for the documents in the places

  where they are most likely to be found. See MOTION            TO   COMPEL. If that is not “arbitrary

  and capricious,” it is hard to imagine what would be.3

  3   In the FBI RESPONSE, the government suggested that the undersigned violated Local Rule 7 because
      he did not confer with the U.S. Attorney's Office before filing the motion to compel. Plaintiff's

                                                    -5-
Case 4:18-cv-00442-ALM-CMC Document 77 Filed 10/28/19 Page 6 of 6 PageID #: 1141



                                               Conclusion

         The FBI is subject to Rule 45, and its objections (to the extent that it has

  preserved any) are meritless. The Court should, therefore, order the FBI to comply with

  the subpoena duces tecum.

                                                  Respectfully submitted,

                                                  /s/ Ty Clevenger
                                                  Ty Clevenger
                                                  Texas Bar No. 24034380
                                                  P.O. Box 20753
                                                  Brooklyn, New York 11202-0753
                                                  (979) 985-5289
                                                  (979) 530-9523 (fax)
                                                  tyclevenger@yahoo.com

                                                  Attorney for Plaintiff Edward Butowsky




                                   CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 28, 2019, which should result in automatic notification to all counsel
  of record.

                                                  /s/ Ty Clevenger
                                                  Ty Clevenger




    Counsel did not think the rule applied to non-parties, but common sense and common courtesy would
    certainly weigh in favor of such consultation, therefore Plaintiff's Counsel will do that going forward.

                                                    -6-
